     CASE 0:18-cv-03419-WMW-LIB Document 82 Filed 05/15/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Jane Doe (a pseudonym),                               Case No. 18-cv-3419 (WMW/LIB)

                            Plaintiff,
                                                                ORDER
      v.

North Homes, Inc.; Devin Michael Wood;
Connie Ross; John Does 1 - 5; and John
Does 6 - 10,

                            Defendants.


       This matter is before the Court on Defendant Devin Michael Wood’s application

to proceed in forma pauperis (IFP). (Dkt. 74.) When a party files an affidavit in

accordance with 28 U.S.C. § 1915(a) and prepays any partial filing fee as required by

28 U.S.C. § 1915(b), a district court may direct payment by the United States of certain

expenses, including “printing the record on appeal in any civil or criminal case, if such

printing is required by the appellate court” and “preparing a transcript of proceedings

before a United States magistrate . . . in any civil or criminal case.” 28 U.S.C. § 1915(c).

Prisoners who bring civil actions or file an appeal IFP must pay the full amount of the

filing fee that might later be owed in the matter so long as the individual remains a

prisoner, notwithstanding a grant of IFP status. 28 U.S.C. § 1915(b).

       It is unclear what relief Wood seeks by applying for IFP status. Wood did not

initiate the present action and Wood did not file an appeal in response to the dismissal of

this action. Accordingly, Wood is not responsible for the filing fee in this matter, nor is
     CASE 0:18-cv-03419-WMW-LIB Document 82 Filed 05/15/20 Page 2 of 2



Wood responsible for an appellate filing fee. But because Wood qualifies financially for

IFP status and his application is not necessarily moot, see 28 U.S.C. § 1915(c)

(discussing costs for which an IFP litigant is eligible for waiver), Wood’s IFP application

is granted. The Court observes, however, that because Wood is a prisoner, he remains

subject to the requirements of 28 U.S.C. § 1915(b).

      Based on the foregoing analysis and all the files, records and proceedings herein,

IT IS HEREBY ORDERED that Defendant Devin Michael Wood’s application to

proceed in forma pauperis, (Dkt. 74), is GRANTED.


Dated: May 15, 2020                                    s/Wilhelmina M. Wright
                                                       Wilhelmina M. Wright
                                                       United States District Judge




                                            2
